Citation Nr: 0835835	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  04-19 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the hands, to include as secondary to the 
service connected disability of arthritis of the lumbar spine 
with bulging discs.

2.  Entitlement to service connection for a bilateral knee 
disorder as secondary to the service connected disability of 
arthritis of the lumbar spine with bulging discs.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran had active service from October 1980 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board remanded this matter in August 2005 for additional 
evidentiary development.  The appeal has been returned to the 
Board for further appellate action.

The issue of a bilateral knee disorder as secondary to the 
service connected disability of arthritis of the lumbar spine 
with bulging discs is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's current peripheral neuropathy of the hands was 
not present in service or until years thereafter and is not 
etiologically related to service, including as secondary to 
his service-connected disability of arthritis of the lumbar 
spine with bulging discs.


CONCLUSION OF LAW

The veteran's peripheral neuropathy of the hands disability 
was not incurred in, or aggravated by active service, may not 
be presumed to have been so incurred, and is not proximately 
due to, or the result of, the veteran's other service-
connected disabilities.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be had with evidence that a 
service-connected disability is the cause of another, 
nonservice-connected disability (secondary service 
connection).  38 C.F.R. § 3.310.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

History and Analysis

The veteran contends that his current disability of 
peripheral neuropathy of the hands was either incurred in 
service or secondary to his service-connected lumbar spine 
disability. 

Service treatment records are negative for any diagnosis, 
treatment or complaints of peripheral neuropathy, including 
of the hands.  

Post-service medical evidence includes a February 2002 VA 
examination where the veteran complains of numbness and 
tingling in his hands and feet.  A January 2003 VA treatment 
note and an examination report document the veteran's 
complaints of tingling in his hands.  The January 2003 VA 
examiner diagnosed peripheral neuropathy, but did not provide 
an opinion whether or not the veteran's peripheral neuropathy 
is related to the veteran's military service or is secondary 
to his service-connected lumbar spine disability.  

An October 2005 VA examiner, who reviewed the veteran's 
entire claims file and medical records, noted that the 
veteran reported the onset of numbness in 2001.  The veteran 
did not recall any specific injury to his hands.  He 
indicated that the numbness had gotten progressively worse.  
The examiner found that the veteran had bilateral carpal 
tunnel syndrome with positive Tinel sign on both hands.  He 
also found a positive Phalen test of the left hand and 
negative on the right.  The neurology consult showed distal 
symmetric peripheral polyneuropathy with bilateral median 
nerve entrapment.  There was neuropathy at the wrist level.  
The diagnosis for the veteran was distal symmetric peripheral 
polyneuropathy with bilateral median nerve encroachment.  The 
VA examiner opined that the veteran's peripheral neuropathy 
of the hands was not incurred or aggravated in service.  His 
rationale was that the veteran's symptoms of numbness and 
tingling did not start until 2001 and the veteran was 
discharged in 1988, thirteen years earlier.  The examiner 
also opined that the veteran's peripheral neuropathy of the 
hands was not caused by or a result of the veteran's service 
connected disability of arthritis of the lumbar spine with 
bulging discs.  His rationale was that the median nerve is 
located in the upper arm and is not anatomically related to 
the lumbar spine.  

A May 2008 VA examiner again diagnosed the veteran with 
peripheral neuropathy distal symmetrical, which was 
characterized by a numbness of the hands.  

There is no other evidence of record that reflects an 
etiology of the veteran's peripheral neuropathy of the hands 
disability, including as secondary to his service-connected 
disability of arthritis of the lumbar spine with bulging 
discs.

While the veteran has stated his belief that his current 
peripheral neuropathy of the hands disability is due to 
military service or secondary to his service connected 
disability of arthritis of the lumbar spine with bulging 
discs, as a layperson he is not qualified to furnish medical 
opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  

In this case the veteran has a current diagnosis of 
peripheral neuropathy of the hands.  The question that must 
be answered is whether or not the veteran's current 
peripheral neuropathy of the hands is related to his military 
service or as secondary to his service connected disability 
of arthritis of the lumbar spine with bulging discs.

There is no medical evidence or opinion linking the veteran's 
peripheral neuropathy of the hands disability to his military 
service, or as secondary to his service connected disability 
of arthritis of the lumbar spine with bulging discs.  Not 
only is there no medical evidence in support of the veteran's 
claim, but there is also medical evidence against the 
veteran's claim.  As noted above, the October 2005 VA 
examiner opined that the veteran's peripheral neuropathy of 
the hands was not incurred or aggravated in service.  The 
examiner also opined that the veteran's peripheral neuropathy 
of the hands was not caused by or a result of the veteran's 
service connected disability of arthritis of the lumbar spine 
with bulging discs. 

Given the adverse medical opinion and lack of medical 
evidence showing a chronicity or a continuity of 
symptomatology of the condition since service, for the Board 
to conclude that the appellant's current peripheral 
neuropathy of the hands, to include as secondary to the 
service-connected disability of arthritis of the lumbar spine 
with bulging discs had its origin during military service in 
these circumstances would be speculation, and the law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Obert v. Brown, 5 Vet. App. 30, 33 (1992).  


Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for peripheral 
neuropathy of the hands, to include as secondary to the 
service connected disability of arthritis of the lumbar spine 
with bulging discs is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the veteran's October 2002 claim did not 
specifically include service connection for peripheral 
neuropathy of the hands, but after the January 2003 
examination included a diagnosis of peripheral neuropathy, 
the RO denied service connection for this disability in April 
2003.  After the veteran appealed this decision, he was given 
the notice required by Section 5103(a) by a letter in 
November 2003.  He was given the specific notice required by 
Dingess, supra, concerning this claim in supplemental 
statements of the case (SSOCs) in October 2007 and August 
2008.  The Board acknowledges that an SSOC is not an 
appropriate medium for Section 5103(a) notice; however, the 
SSOCs did give the veteran actual notice of the elements 
required by Dingess.  Moreover, there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
despite VA's failure to provide the specific Section 5103(a) 
notice required by Dingess, as his claim for service 
connection is being denied.  See Dingess, supra.  Issues 
concerning the degree of disability or the effective date of 
the award do not arise here.  Despite any deficient notice 
provided to the appellant on these two elements, the Board 
finds no prejudice to the appellant in the processing of a 
final decision.  Similarly, the Board concludes that the 
veteran is not prejudiced by the timing of the Section 
5103(a) notice, as he did not specifically claim entitlement 
to service connection for peripheral neuropathy before the 
issuance of the April 2003 rating decision that is the 
subject of this appeal, and he was given the elements of the 
Section 5103(a) notice during the appeal process.  The Board 
concludes that VA has met its duty to notify the veteran 
concerning his claim. 

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
medical records.  The veteran provided the VA with private 
medical records.  The veteran was given VA examinations, with 
medical opinions, in connection with the claim.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of the appeal.  Neither the veteran nor 
his representative has indicated that there are any available 
additional pertinent records to support his claim.  


In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for peripheral neuropathy of the hands, to 
include as secondary to the service connected disability of 
arthritis of the lumbar spine with bulging discs, is denied.


REMAND

The veteran contends that he has a bilateral knee disorder 
secondary to his service-connected disability of arthritis of 
the lumbar spine with bulging discs.

The Board notes that some VA medical records that directly 
impact this claim (including a May 2008 TDIU exam that 
includes new evidence regarding the veteran's knees) have 
been associated with the claims file since the last SSOC was 
issued by the agency of original jurisdiction (AOJ).  A 
remand will give the AOJ an opportunity to consider the new 
evidence.  All current VA treatment records should be 
obtained and associated with the veteran's claims file.  See 
38 C.F.R. § 3.159(c)(2) (2007).  

The Board finds that the claims file contains conflicting 
evidence regarding whether the veteran's bilateral knee 
disorder is related to the veteran's service-connected 
disability of arthritis of the lumbar spine with bulging 
discs.  The VA examiner who provided the October 2005 and 
April 2007 medical opinions regarding the etiology of the 
veteran's claimed bilateral knee disability based his 
opinions on a rationale that the veteran did not have 
objective evidence of a knee condition.  In May 2008 this 
same examiner diagnosed the veteran with degenerative joint 
disease, bilateral knees, based off of objective x-ray 
evidence of a knee condition.  The Board finds that a review 
of the veteran's medical records by an orthopedic specialist 
for purposes of a medical opinion would be helpful in 
deciding the veteran's claim.  

This remand will also provide an opportunity to ensure that 
the veteran has been given proper notice and assistance for 
his claim, as required by the Veterans Claims Assistance Act 
of 2000 (VCAA), and pertinent case law, including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that complies with the 
requirements of Dingess/Hartman, 19 Vet. 
App. 473 (2006) (as the degree of 
disability and effective date of the 
disability are part of a claim for service 
connection, VA has a duty to notify 
claimants of the evidence needed to prove 
those parts of the claim).

2.  The RO should request copies of all of 
the veteran's VA treatment records dated 
from April 2007 to present.

3.  When the above actions have been 
accomplished, forward the veteran's claims 
files to a specialist in the field of 
orthopedics.  The specialist should review 
the veteran's medical evidence and entire 
claims file, including the January 2003, 
October 2005, April 2007 and May 2008 VA 
examination reports regarding the origins 
of the veteran's bilateral knee 
disability.  The physician should then 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
veteran's bilateral knee disability was 
caused by or related to the veteran's 
service-connected disability of arthritis 
of the lumbar spine with bulging discs.  
Reasons and bases for all opinions 
expressed should be provided and the 
report should include a discussion of the 
veteran's documented medical history and 
assertions.

4.  Once the above actions have been 
completed, consider the veteran's claims 
in light of all evidence added to the 
record since the most recent supplemental 
statement of the case in October 2007.  
Readjudicate the claim and issue a 
supplemental statement of the case.  Then 
afford the veteran and his representative 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


